 



Exhibit 10.7(k)
30 May 2006
(1) TRM (ATM) Limited
- and -
(2) Kevin Waterhouse
 
SENIOR EXECUTIVE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    41  
2. DUTIES
    42  
3. HOURS OF WORK
    43  
4. PLACE OF WORK
    43  
5. TERM OF EMPLOYMENT
    43  
6. SALARY
    44  
7. EXPENSES
    44  
8. COMPANY CAR
    44  
9. MOBILE PHONE
    45  
10. INSURANCE BENEFITS
    45  
11. PENSIONS
    45  
12. HOLIDAY
    46  
13. ABSENCE
    46  
14. TERMINATION
    47  
15. INTEGRITY/ SHARE DEALING
    50  
16. CONFIDENTIAL INFORMATION
    51  
17. INTELLECTUAL PROPERTY RIGHTS
    53  
18. RESTRICTIVE COVENANTS
    55  
19. GARDEN LEAVE
    57  
20. RIGHTS OF SUSPENSION
    57  
21. USE OF PROPERTY
    58  
22. PERSONAL DATA
    58  
23. MEDICAL EXAMINATION
    59  
24. DECLARATION OF INTERESTS
    59  
25. COLLECTIVE AGREEMENTS
    59  
26. DISCIPLINARY AND GRIEVANCE PROCEDURES
    59  
27. NOTICES
    59  
28. ENTIRE AGREEMENT
    60  
29. GOVERNING LAW
    60  
SCHEDULE 1: PARTICULARS OF EMPLOYMENT
    61  

2



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 30 May 2006
BETWEEN:

(1)   TRM (ATM) Limited (registered number 3782309) whose registered office is
at 1a Meadowbrook, Maxwell Way, Crawley, West Sussex RH10 9SA (the ‘Company’);
and   (2)   Kevin Waterhouse of 6 Tregarn Court, Langstone, Newport Gwent, NP18
2JJ (the ‘Executive’)   1.   DEFINITIONS AND INTERPRETATION   1.1   In this
agreement:       the ‘Board’ means the board of directors of the Company or a
duly authorised committee thereof;       ‘Business Day’ means a day other than
Saturday on which banks in London are open as normal;       the ‘Commencement
Date’ means the date on which the Executive’s employment is deemed to have
commenced as set out in sub-clause 5.1;       ‘Confidential Information’ has the
meaning given to it in sub-clause 16.1; ‘Group’ means the Company and:

any company which is for the time being a holding company of the Company; and
any company which is for the time being a subsidiary of the Company or of such
holding company;
and the expressions ‘subsidiary’ and ‘holding company’ bear the same meanings in
this agreement as in section 736 of the Companies Act 1985;

    a ‘Relevant Company’ means a company in the Group for which the Executive
carries out work, or with which he is concerned in a material way during the
course of his employment under this agreement;       ‘Termination’ means the
termination of the Executive’s employment under this agreement, whether through
expiration of any fixed term or for any other reason.

1.2   A reference to a statute or statutory provision includes reference to that
statute or statutory provision as modified or re-enacted or both from time to
time both before and after the date of this agreement.

1.3   A reference to a clause, sub-clause or one of the Schedules means a clause
or sub-clause of, or one of the Schedules to, this agreement.   1.4   Schedule 1
sets out the particulars of the Executive’s employment with the Company in
accordance with section 1 of the Employment Rights Act 1996.

3



--------------------------------------------------------------------------------



 



2.   DUTIES   2.1   The Executive will work for the Company as Managing
Director. The Executive may be required to work in another capacity or position
or to undertake work of a different description.   2.2   During employment under
this agreement the Executive will:

  2.2.1   perform such duties and exercise such powers and functions for the
benefit of or on behalf of a Relevant Company as may from time to time be
reasonably assigned to or vested in him;     2.2.2   unless prevented by ill
health devote the whole of his time, attention and ability during working hours
to the duties under this agreement;     2.2.3   comply with all lawful and
reasonable requests and instructions of the Board (or by anyone authorised by
it) and give to the Board such explanations, information and assistance as it
may reasonably require;     2.2.4   comply with all rules, regulations, policies
and procedures of each Relevant Company from time to time in force;     2.2.5  
serve the Group well and faithfully to the best of his ability and use his best
endeavours to promote the interests of the Group;     2.2.6   act only in
accordance with the Memorandum and Articles of Association of each Relevant
Company;     2.2.7   comply at all times with the terms of this agreement and
such other terms as the Company may reasonably require from time to time; and  
  2.2.8   inform the Company of any change of address.

2.3   Notwithstanding the provisions of sub-clause 2.2, the Company will be
under no obligation to vest in or assign to the Executive any powers or duties,
or to provide any work for him provided that the Company will continue to pay
the Executive his full basic salary and make available to him all other benefits
to which he is entitled under this agreement during the period when no powers or
duties are vested in or assigned to him.

4



--------------------------------------------------------------------------------



 



3.   HOURS OF WORK   3.1   The Executive is entitled to a one hour break for
lunch each working day during the working week which is normally Monday to
Friday but there are no fixed working hours. The Executive agrees to work such
hours and at weekends, holidays and public holidays as are reasonably necessary
for the proper performance of his duties. The Executive acknowledges that any
hours worked by him beyond his normal working hours cannot be measured or
predetermined and so fall within Regulation 20(2) of the Working Time
Regulations 1998 (the ‘Regulations’). The Executive is not entitled to any
additional remuneration for any hours worked outside normal working hours.   3.2
  Without prejudice to sub-clause 3.1, if any hours worked by the Executive
beyond normal working hours do not fall within Regulation 20(2) of the
Regulations, the Executive agrees that the maximum weekly working time limit
provided for in Regulation 4(1) of the Regulations will not apply to him. In
that event, he specifically waives that limit by signing this agreement,
although he has the right to terminate that waiver by providing three months’
written notice.   4.   PLACE OF WORK   4.1   The Executive’s normal place of
work is the Company’s registered office at 1a Meadowbrook, Maxwell Way, Crawley,
West Sussex RH10 9SA or such places of business as the Board may from time to
time reasonably require. The Executive will also be required to travel within
and outside the United Kingdom in order to perform his duties. The Company will
procure that the Executive is paid for all costs properly and reasonably
incurred by him pursuant to any relocation that is required by the Company
provided that any costs must be agreed in advance.   5.   TERM OF EMPLOYMENT  
5.1   The Executive’s employment under this agreement commenced with effect from
1 January 2006.   5.2   Subject to the provisions for termination of this
agreement contained below his employment under this agreement will continue
until terminated either by the Company giving to the Executive not less than
nine (9) months’ written notice or by the Executive giving to the Company not
less than four (4) months written notice.   5.3   No employment with a previous
employer will count as part of the Executive’s period of continuous employment
with the Company, which commenced on 7 January 2002.   5.4   The Executive
warrants that by entering into this or any other existing or proposed agreement
with a company in the Group and performing his duties under it he will not be in
breach of any express or implied terms of any contract or other obligation which
is binding on him.   5.5   The Executive will disclose in writing to the Company
all ongoing obligations or restrictions under any previous agreements relating
to his employment or engagement.

5



--------------------------------------------------------------------------------



 



6.   SALARY   6.1   The Executive will be entitled to a salary of one hundred
and twenty-five thousand pounds (£125,000) per annum with effect from 1
January 2006 which will accrue daily and be payable by equal monthly instalments
in arrears on or about the 28th day of each calendar month.   6.2   On
Termination the Executive’s salary will be apportioned in respect of the period
from the last monthly payment to the date on which his employment under this
agreement terminates.   6.3   The Company will review the Executive’s salary
annually without there being any obligation to increase it. If an increase is
warranted, it will be based solely on merit.   6.4   The Company may pay the
Executive a bonus from time to time as may be recommended by the Chief Executive
Officer and determined in the sole discretion of the Compensation Committee of
the Board of Directors of the TRM Corporation or by the entire Board of
Directors of the TRM Corporation.   6.5   The Executive authorises the Company
to deduct from his salary or from any pay in lieu of notice any sums that he
owes to any Company in the Group.   7.   EXPENSES   7.1   The Company will
procure that the Executive is reimbursed for all reasonable travelling, hotel,
entertainment and other business expenses incurred in the performance of his
duties, provided that he complies with the Company’s rules in this respect and
submits to the Company valid receipts and/or such other proof of payment as the
Company may require.   7.2   To facilitate the payment of the Executive’s
expenses, the Company will provide the Executive with a company credit card in
his name for which the account will be rendered to and paid by the Company. The
Executive will use the card solely for the purpose of expenses referred to in
clause 7.1 and return it to the Company’s registered office immediately upon the
termination of this agreement.   8.   COMPANY CAR   8.1   The Company will
provide the Executive with the use of a car (“the Car”) or the Company will
provide the Executive a car allowance not less than £750 paid through monthly
payroll, which will be reviewed every two years.

6



--------------------------------------------------------------------------------



 



9.   MOBILE PHONE   9.1   The Company will provide the Executive with the use of
a mobile phone, which will remain the Company’s property.   9.2   The Company
will bear the cost of all business calls made by the Executive using the mobile
phone. However, it may require him to indicate on each itemised bill which calls
are personal and to reimburse it for those personal calls which, in its opinion,
exceed a reasonable allowance for personal usage. The Company may deduct the
cost of these calls from the Executive’s salary.   10.   INSURANCE BENEFITS  
10.1   During his employment the Executive will be entitled at the Company’s
expense, subject to sub-clauses 10.2 and 10.3 and in accordance with the terms
of the policies in force:

  10.1.1   to become a full member of the Company’s private medical insurance
scheme with BUPA and for his spouse and children under the age of eighteen
(18) also to be members;     10.1.2   to participate in the Company’s personal
accident insurance plan with Robert Flemming Insurance.

10.2   Neither any outstanding or prospective entitlement to the benefits
referred to in sub-clause 10.1, nor any actual or prospective loss of
entitlement to those benefits, will preclude the Company from exercising any
right to terminate the Executive’s employment under this agreement and/or from
withdrawing or implementing alternative schemes.   10.3   If any benefits
provider (including but not limited to any insurance company) refuses for any
reason to provide any benefits to the Executive, the Company will not be liable
to provide any such benefits itself or to pay any compensation in lieu of them.
  11.   PENSIONS   11.1   The Executive is responsible for arranging his own
pension. The Company provides access to a stakeholder pension scheme. The
details of the stakeholder pension scheme the Company has designated for this
purpose are available on request. The Company will contribute annually in equal
monthly instalments an amount equal to 5% of the Executive’s salary (or, if
less, the maximum contribution permitted under the Income and Corporation Taxes
Act 1988) to either a personal or stakeholder pension scheme arranged by the
Executive or to any stakeholder pension scheme designated by the Company that
the Executive has joined. By entering into this agreement the Executive consents
to the deduction of any contributions due from him under the Pension Scheme.  
11.2   A contracting out certificate under the Pensions Schemes Act 1993 is not
in force for the Executive’s employment.

7



--------------------------------------------------------------------------------



 



11.3   The retirement age for all employees is 65 years.   12.   HOLIDAY   12.1
  The Executive will be entitled to 30 days’ paid holiday in addition to public
holidays in each holiday year which runs from 1 January to 31 December.   12.2  
Holidays may be taken only by prior arrangement with the CEO of the Company. The
Executive may carry forward a maximum of five days’ holiday into the next
holiday year. No payment will be made for holiday not taken during the holiday
year in which it is accrued.   12.3   In the first and final holiday years of
the Executive’s employment, his holiday will be calculated at the rate of
2.5 days for each complete calendar month of his employment during that holiday
year. The Executive will be entitled on Termination to receive payment in lieu
of any accrued untaken holiday entitlement. If the Executive has taken holiday
in excess of his accrued holiday entitlement he will be required to repay the
Company any salary received in respect of such holiday and the Company will be
entitled to deduct such salary from any amount due to the Executive. The basis
for payment and repayment is 1/260th of the Executive’s salary for each day’s
holiday at the time when the holiday is taken or repayment is due.   12.4   If
the Company elects to pay the Executive in lieu of notice, the Executive will
not accrue any holiday in respect of the notice period during which he would
otherwise have worked.   12.5   The Company may require the Executive to take
all or part of any outstanding holiday entitlement during any period of notice
to terminate his employment including any period of notice during which he is
suspended from the performance of any of his duties in accordance with clause
20.   13.   ABSENCE   13.1   For the purposes of clause 13, any reference to the
Executive being ‘absent’ or to the Executive’s ‘absence’ will mean an absence
from work due to sickness, injury or other incapacity.   13.2   The Executive
will notify or arrange to notify the President and CEO as soon as practicable
during the first day of absence and (unless otherwise requested by the Company)
on each subsequent day or, in the case of long term illness, the first day of
each subsequent week that the absence continues.   13.3   If the Executive is
absent for seven or fewer consecutive calendar days (including weekends and
public holidays) he will immediately on return to work supply the Company with a
completed self-certification form (which is available from the Company) covering
the period of absence.

8



--------------------------------------------------------------------------------



 



13.4   If the Executive is absent for more than seven consecutive calendar days
(including weekends and public holidays), he will furnish the Company with a
medical certificate signed by a qualified doctor that relates to and explains
the entire absence.   13.5   If the Executive fails to comply with the
requirements of sub-clauses 13.2, 13.3 or 13.4:

  13.5.1   entitlement to be paid during absence may be lost;     13.5.2   the
Company may properly refuse to pay any statutory sick pay for the absence;    
13.5.3   repetition of such failure may result in disciplinary action; and    
13.5.4   unless there are exceptional circumstances, the Company may, instead of
withholding payment, treat each half day’s absence as holiday taken by the
Executive, and deduct it from his annual holiday entitlement.

13.6   If the Executive is absent, provided that he has complied with all the
requirements of sub-clauses 13.2 to 13.4 he will be entitled to full
remuneration for a total of two (2) weeks absence in any twelve month period
after deduction of any social security or other benefits recoverable by him
(whether or not recovered).   13.7   If the Executive is absent for more than
sixty (60) working days, either consecutively or in aggregate, in any twelve
month period the Company will be entitled to terminate this agreement by giving
the statutory minimum period of written notice irrespective of whether the
Executive has any outstanding or prospective entitlement to Company sick pay or
any other sickness or incapacity benefit (whether contractual, statutory or
otherwise).   13.8   If the Executive’s absence exceeds thirty (30) working days
the Company will be entitled to appoint a temporary replacement to cover the
Executive’s absence.   13.9   If the Executive is absent by reason of
circumstances where he has a claim for compensation against a third party and he
recovers compensation for loss of earnings from that third party or otherwise,
he will repay a sum equal to the amount recovered or, if less, any amounts paid
to him by the Company during his absence.   14.   TERMINATION   14.1   Without
prejudice to any other remedy, the Company may terminate this agreement with
immediate effect and without notice or payment in lieu of notice if the
Executive:

  14.1.1   reaches the retirement age set out in sub-clause 11.3;     14.1.2  
is in the reasonable opinion of the Board in serious or persistent neglect of
his duties under this agreement;     14.1.3   is in the reasonable opinion of
the Board incompetent in the performance of his duties;

9



--------------------------------------------------------------------------------



 



  14.1.4   commits a material breach or non-observance of any of the conditions
of this agreement;     14.1.5   neglects, fails or refuses to carry out duties
properly assigned to him under this agreement, or takes any action likely to
harm the business of a company in the Group;     14.1.6   is convicted of any
criminal offence which is punishable by 6 months or more imprisonment and/or is
relevant to the Executive’s employment;     14.1.7   commits an act of fraud or
dishonesty, regardless of whether it is related to his employment under this
agreement;     14.1.8   becomes bankrupt or makes any composition or enters into
any deed of arrangement with his creditors;     14.1.9   becomes of unsound mind
or suffers from a mental disorder and:

  (a)   is admitted to hospital in pursuance of an application for treatment
under the Mental Health Act 1983, or     (b)   has an order made by a relevant
court for detention or for the appointment of a receiver, curator bonis or other
person to exercise powers with respect to the Executive’s property or affairs;

  14.1.10   has a disqualification order made against him under the Company
Directors Disqualification Act 1986 or otherwise becomes prohibited by law from
being a director;     14.1.11   ceases to hold office as a director of a company
in the Group (other than through retirement in accordance with any provisions
for the rotation of directors); or     14.1.12   is guilty of any act of gross
misconduct including the following:

  (a)   theft or deliberate falsification of records;     (b)   physical
violence or deliberate damage to property;     (c)   bullying, harassment or
discrimination;     (d)   serious insubordination;     (e)   misuse of an
organisation’s property or name;     (f)   bringing any company in the Group
into serious disrepute;     (g)   serious negligence resulting in unacceptable
loss, damage or injury;

10



--------------------------------------------------------------------------------



 



  (h)   serious breach of confidence;     (i)   serious infringement of health
and safety rules; and     (j)   serious incapability while on duty due to
alcohol or other drug abuse.

      This list is not intended to be exhaustive.

14.2   The Executive acknowledges that the reasons for termination specified in
sub-clause 14.1 are substantial and sufficient to justify dismissal, and that it
would be fair and reasonable for the Company to terminate the agreement in the
circumstances and in the manner provided for in that sub-clause.   14.3   On
Termination the Executive will:

  14.3.1   immediately, without claim for compensation, tender his resignation
as a director of each company in the Group in which he holds that office and
from any other office held by him in any company in the Group;     14.3.2  
immediately deliver up to the Company all copies and originals of documents,
accounts, tapes, recordings, materials, charge or credit cards, security passes,
keys, mobile telephones, computers, computer equipment including disks, computer
passwords, software programs, fax machines, designs, specifications, price
lists, lists of customers and all other property or information (whether written
or electronically stored) which belongs to any Company in the Group or relates
in any way to the business or affairs of any Company in the Group or its
suppliers, agents, distributors or customers, or contains any Confidential
Information, and which is in the Executive’s possession or under his control,
whether prepared by him or by another party.     14.3.3   delete all
Confidential Information from any other computer disks, tapes or other re-usable
material in his possession or control;     14.3.4   immediately repay any
outstanding debts or loans due to any company in the Group; and     14.3.5  
upon request supply the Company with a signed statement confirming that he has
complied with sub-clauses 14.3.2 to 14.3.3.

14.4   If the Executive fails to comply with sub-clauses 14.3.1 within seven
days of being so required, the Company is hereby authorised to appoint some
person in his name and on his behalf to do anything necessary to effect such
resignation(s) or transfer(s) (without prejudice to any claims which the
Executive may have against the Company arising out of this agreement or its
termination).

11



--------------------------------------------------------------------------------



 



14.5   If this agreement is terminated in accordance with sub-clauses 5.1, 13.7,
or 14.1 the Executive will have no claim or right of action against the Company
for compensation or damages or otherwise in respect of the termination. Any
remuneration which has accrued and is due to him under clause 6 will not be
affected.   14.6   Termination will not affect the provisions of this agreement
that are expressed to operate or have effect after Termination and will be
without prejudice to any other accrued rights or remedies of the parties.   14.7
  If this agreement is terminated because of the liquidation of the Company to
amalgamate or reconstruct or as part of any arrangement to those ends, or the
sale of the Company’s undertaking or assets in circumstances where the Transfer
of Undertakings (Protection of Employment) Regulations 2006 do not apply, and if
the Executive is offered employment within fourteen days of such liquidation
with any company concerned with such reconstruction, amalgamation or sale on
terms no less favourable to him in all material respects than the terms of this
agreement and for no less than the unexpired period of this agreement, then the
Executive will have no claim against any company in the Group in respect of such
termination.   14.8   If Executive is terminated other than as provided in
clause 14.1, the Company may pay the Executive part or all of his salary in lieu
of notice, plus a lump equivalent to the monthly portion paid by the Company for
Executive’s healthcare coverage times the notice required under clause 5.2, and
Executive shall continue to have the use of his Company provided vehicle or
equivalent allowance for the number of months notice required in clause 5.2. If
the Company exercises this option, the Executive’s employment will terminate
accordingly and he will not be entitled to any further benefits or payment in
respect of his notice period nor to any additional payment in respect of holiday
which but for the termination of his employment would have accrued.

15.   INTEGRITY/ SHARE DEALING   15.1   During the Executive’s employment under
this agreement, he will not directly or indirectly receive or obtain any
discount, rebate, commission or other inducement (whether in cash or in kind)
which is not authorised by regulations or guidelines from time to time governing
dealings by executives on behalf of the Company or, if he does, he will account
immediately to the Company for the amount or value so received.   15.2   In
relation to dealings in shares, debentures or other securities of any Company in
the Group and unpublished price sensitive information affecting the shares,
debentures or other securities of any other company the Executive shall:

  15.2.1   comply where relevant with every rule of law, every regulation of the
United Kingdom Listing Authority, every regulation of each Relevant Company and
with the spirit as well as the letter of the rules applying to the every stock
exchange on which shares of any Relevant Company are listed or traded;

12



--------------------------------------------------------------------------------



 



  15.2.2   comply with all laws of the state and all regulations of the stock
exchange, market or dealing system in which such dealings take place;     15.2.3
  not (and shall procure so far as he is able that his spouse and children do
not) deal or become, or cease to be, interested (within the meaning of Part I of
Schedule XIII to the Companies Act 1985) in any securities of any company in the
Group except in accordance with all applicable rules and guidelines.

16.   CONFIDENTIAL INFORMATION   16.1   For the purposes of this agreement
‘Confidential Information’ means any information which is not generally known in
the relevant trade or industry, and belongs to a Company in the Group, or is
learned, discovered, developed, conceived, originated or prepared during, as a
result of, or in connection with, the Executive’s work, or relates to the
customers or clients of a company in the Group, including but not limited to:

  16.1.1   information which is unique to the Group;     16.1.2   technical
information and know-how relating to the processes and operations devised, owned
or used by the Group including but not limited to existing or contemplated
products, services, technology, unpublished inventions, designs, formulae,
computer systems, computer programs, algorithms, research or developments of the
Group;     16.1.3   information relating to the business plans and policies,
sales or marketing methods, strategies or reports or methods of doing business
of the Group;     16.1.4   lists and contact details of customers, and details
of contracts with customers and/or of their requirements;     16.1.5   lists and
contact details of suppliers, and details of contracts with suppliers;    
16.1.6   financial reports, budgets, trading statements and pricing lists,
pricing structures and/or pricing strategies;     16.1.7   information relating
to computer software or hardware;     16.1.8   any information not generally
known to the public;     16.1.9   personal or other information relating to an
employee, officer, consultant or client of the Group;     16.1.10   any document
marked ‘confidential’ (or similar) or any information which the Executive has
been told is confidential or which he might reasonably expect the Group would
regard as confidential;     16.1.11   any information which the Group or its
clients or customers may wish to protect by patent or copyright, or by keeping
it secret or confidential; and

13



--------------------------------------------------------------------------------



 



  16.1.12   information which may affect the value of the shares in a company in
the Group and (where relevant) any unpublished price sensitive information
(including details of business development projects, proposed acquisitions,
sales, joint ventures of disposals involving the Group).

16.2   The Executive acknowledges that the companies in the Group:

  16.2.1   are engaged in the business of selling, installing, and servicing of
ATM’s or copiers for which they use know-how which they have developed or
acquired;     16.2.2   have invested significantly in terms of money and time in
developing their business of selling, installing, and servicing of ATM’s or
copiers;     16.2.3   have and expect to develop confidential proprietary
information relating to their business; and     16.2.4   operate in a highly
competitive commercial arena.

16.3   The Executive acknowledges that during his employment the Executive will
have access to, gain knowledge of, be entrusted with and be involved in the
creation of Confidential Information, improper disclosure of which could:

  16.3.1   result in the Group losing its competitive edge in a material and
significant area;     16.3.2   cause the Group serious financial loss; and    
16.3.3   be otherwise detrimental to the Group.

16.4   The Executive undertakes as separate obligations with each Relevant
Company that both during his employment and at all times after its termination
(however this occurs), he will:

  16.4.1   not directly or indirectly disclose, divulge or communicate to any
person any Confidential Information, save to those officials of the Group whose
proper province it is to know such information or with the written consent of
the Board;     16.4.2   do everything reasonably within his power to protect the
confidentiality of all Confidential Information;     16.4.3   not use any
Confidential Information for his own benefit or for the benefit of any third
party or in a manner which could be detrimental to the Group;     16.4.4   sign
and observe such confidentiality undertakings in favour of the Group or any
other person as the Board may reasonably require;

14



--------------------------------------------------------------------------------



 



  16.4.5   observe all undertakings, restrictions and obligations given by or
imposed upon a company the Group in relation to Confidential Information or
material received from any third party;     16.4.6   not without the prior
written consent of the Board either directly or indirectly publish any opinion,
fact or material, deliver any lecture or address, participate in the making of
any film, radio broadcast or television transmission or communicate with any
representative of the media or any third party in relation to:

  (a)   the business or affairs of the Group;     (b)   any employee, officer,
customer, client, supplier, distributor, agent or shareholder of the Group; or  
  (c)   the development or exploitation of any Invention or Work as defined in
clause 17.

      For the purpose of this clause ‘media’ includes television (terrestrial,
satellite and cable), radio, newspapers and any other journalistic publications
whether print or internet-based.

16.5   The provisions of sub-clause 16.4 will not apply to any information which
is in the public domain through no breach of obligation by the Executive or
which the Executive is ordered to disclose by a court of competent jurisdiction.
Nothing in sub-clause 16.4 shall prevent the Executive from making a ‘protected
disclosure’ within the meaning of the Public Interest Disclosure Act 1998.   17.
  INTELLECTUAL PROPERTY RIGHTS   17.1   For the purposes of this clause:      
‘Invention’ means a product, process, improvement or other discovery or
invention which the Executive develops, discovers, conceives, invents or
otherwise makes, alone or jointly with any other person, during the period of
his employment;
‘Work’ means a literary or artistic work, including a document, record or other
written work, a computer program or other software, a design, drawing,
photograph, plan or model, and any database, process, formula, method,
technique, know-how, data or material which the Executive creates, produces,
collects or otherwise makes, alone or jointly with any other person:

in the course of his normal or specifically assigned duties under this
agreement;
otherwise during the term of his employment if the work relates to any aspect of
the Group’s business or may be directly or indirectly used in connection with
it; or
if it was made using any of the Group’s assets.

15



--------------------------------------------------------------------------------



 



17.2   The Executive must notify the Company immediately of an Invention.
Section 39 of the Patents Act 1977 will determine whether a company in the Group
or the Executive owns an Invention. If an Invention belongs to a company in the
Group, the Executive must:

  17.2.1   keep it confidential until a patent application for it is published;
    17.2.2   furnish any description, specification, source code or other
information which such company in the Group may require; and     17.2.3   on
request, apply (or join in applying) for patent or other intellectual property
protection for the Invention for the benefit of such company in the Group or it
may direct, and do everything that such company in the Group may require to
obtain this protection.

17.3   The Executive must disclose any Work to the Company immediately. Subject
to sub-clause 17.2, all copyright, registered and unregistered design right,
database right and other intellectual property rights in respect of any Work
throughout the world will belong exclusively to the Company. For the purpose of
the law of the United States the Executive acknowledges that any Work is a work
for hire and that all US rights in any Work vest in the Company accordingly.  
17.4   To the extent that the Executive may be the legal owner of copyright or
other intellectual property rights in a Work, he hereby assigns (in the case of
future copyrights, by way of present assignment of future copyright) or (in the
case of all future intellectual property rights other than copyright) agrees to
assign, all such rights throughout the world to the Company with full title
guarantee, for the full term of such rights and any extensions or renewals, and
in the meantime he will hold all such rights on trust for the Company.   17.5  
All material or media recording or containing any Work will be Company property.
  17.6   The Executive will, at the Company’s request and expense, do everything
that may be necessary or desirable to substantiate the Company’s ownership of
any Work and the copyright and all other rights in any Work.   17.7   In
relation to moral rights:

  17.7.1   as between the Executive and the Company, the Executive hereby waives
all moral rights, including the right to be identified as author, whether
pursuant to the Copyright, Designs and Patents Act 1988 or otherwise throughout
the world in respect of any Work which attracts such rights; and     17.7.2  
with regards to any third party the Executive will exercise such rights in
accordance with the Company’s reasonable instructions and hereby appoints the
Company as his agent to exercise such rights on his behalf.

16



--------------------------------------------------------------------------------



 



18.   RESTRICTIVE COVENANTS   18.1   For the purposes of this clause, any
restriction on the acts, engagement, involvement, concerns or interests of the
Executive will apply whether they are undertaken or entered into directly or
indirectly, as principal or otherwise, whether alone, or through or with any
partners, servants or agents, or as a shareholder, officer, employee or agent of
or consultant to any person, firm or company.   18.2   At no time while the
Executive is employed under this agreement will he:

  18.2.1   without the written consent of the Board be engaged, concerned or
interested in any other business;     18.2.2   undertake any work for a third
party, whether for reward or otherwise, which is the same or similar to the work
performed by him for a company in the Group or carried on by a company in the
Group; or     18.2.3   deal in, become interested or cease to be interested in
the securities of a company in the Group except in accordance with any such
company’s applicable rules and guidelines (a copy of which is obtainable from
the Company Secretary) and he will procure that neither his spouse, partner nor
children are party to any such dealings except in the circumstances permitted in
this sub-clause.

18.3   At no time following Termination will the Executive:

  18.3.1   represent himself, or permit himself to be represented, as being
connected with or acting on behalf of a successor to a company in the Group or
the businesses thereof;     18.3.2   represent, promote, advertise or refer to
his previous connection with a company in the Group in such a way as to seek to
utilise any of their goodwill; or     18.3.3   carry on, or cause or permit to
be carried on, any business using any name, style, logo or image which is or has
been used by a company in the Group or which is in the opinion of the Board or
Chairman calculated or likely to cause confusion with such a name, style, logo
or image or imply a connection with a company in the Group.

18.4   At no time during the Executive’s employment under this agreement or
within six (6) months of Termination will the Executive (for the benefit of any
business in competition with the Restricted Business) employ or engage or seek
to employ or engage, or induce or attempt to persuade to leave the employment
of, or engagement with, a Relevant Company, any Key Person.

17



--------------------------------------------------------------------------------



 



18.5   At no time during the Executive’s employment under this agreement or
within six (6) months of Termination will the Executive be concerned or engaged
in any capacity in carrying on any business within the UK, which is the same as
or similar to the Restricted Business.   18.6   At no time during the
Executive’s employment under this agreement or within six (6) months of
Termination will the Executive use knowledge of the business requirements of, or
exert any influence over, or canvass, or seek or solicit by any other means
business or orders from, any Customer.   18.7   At no time during the
Executive’s employment under this agreement or within six (6) months of
Termination will the Executive supply or render services to any Customer.   18.8
  Nothing in this clause 19 will preclude the Executive (subject to clause 16):

  18.8.1   from holding shares, debentures or stock of any company listed on a
recognised stock exchange provided that no aggregate holding confers more than
five (5) percent of the votes at a general meeting of the company concerned;    
18.8.2   from holding or beneficially owning or otherwise being directly or
indirectly interested in the shares or debentures (including stock) of a company
in the Group.

18.9   In clause 18:

  18.9.1   ‘Customer’ means any person with whom the Executive, or anyone
working under his direct supervision or control, has dealt with personally in
the 12 months prior to Termination who, at Termination, is negotiating with the
Company or any Relevant Company for Restricted Business or with whom the Company
or any Relevant Company has conducted any Restricted Business at any time during
the final 12 months of the Executive’s employment with the Company;     18.9.2  
‘Key Person’ means any person who is, and was during the 12 months prior to
Termination, an employee of the Company or of any Relevant Company working in a
senior management, senior technical or senior sales position or a more senior
position and with whom the Executive had material dealings;     18.9.3  
‘Restricted Business’ means the business of providing convenience ATM and
photocopying services in high traffic retail environments and all or any other
commercial activities carried on or to be carried on by a Relevant Company or by
another company in the Group about which he knew to a material extent at any
time during the 12 months prior to Termination.

18.10   At no time during the Executive’s employment under this agreement or at
any time thereafter will the Executive knowingly do anything that might
reasonably be expected to damage the goodwill of a company in the Group.

18



--------------------------------------------------------------------------------



 



18.11   The Executive hereby acknowledges that the restrictions set out herein
are necessary to protect the legitimate interests of the businesses of the
companies in the Group and do not result in undue hardship upon him.   18.12  
If the Company exercises its right to suspend the Executive’s powers and duties
under clause 19 the periods referred to in sub-clauses 18.4, 18.5, 18.6 and 18.7
will be reduced by the period during which the suspension has taken effect.  
18.13   Each restriction in clause 18 is independent and severable from the
other restrictions and enforceable accordingly. If any restriction is
unenforceable for any reason but would be enforceable if part of the wording
were deleted, it will apply with such deletions as may be necessary to make it
valid and enforceable.   19.   GARDEN LEAVE   19.1   At any time after notice to
terminate this agreement has been served or received by the Company, because of
the importance of the Executive’s position to the Company’s commercial
interests, the Company may elect to suspend him from the performance of all or
any of his duties under this agreement and:

  19.1.1   appoint a replacement to hold the same or similar job title as him
and/or carry out all or any of his duties instead of him;     19.1.2   require
him to perform any remaining duties at home;     19.1.3   exclude him from the
Company’s offices or any other place of business of the Group;     19.1.4  
require him not to communicate with suppliers, customers or employees of a
Relevant Company;     19.1.5   announce to employees, suppliers and customers
that he has ceased or will cease to be employed by the Company; and     19.1.6  
require him not to enter into any contract or arrangement which would bind a
company in the Group.

19.2   The Executive will continue to be an employee of the Company and both
parties hereto will continue to be bound by the remaining terms of this
agreement throughout any period during which the Company exercises any right
under clause 19.   20.   RIGHTS OF SUSPENSION   20.1   If a complaint of breach
of contract or misconduct is made against the Executive, the Company may suspend
him for so long as the Board considers appropriate in all the circumstances
including to carry out disciplinary investigations and hearings.

19



--------------------------------------------------------------------------------



 



20.2   While the suspension continues the Company will pay the Executive’s
salary and provide him with the other benefits set out in this agreement.   20.3
  During the period of suspension the Company will not be obliged to provide the
Executive with work and may require him to comply with such conditions as the
Company may specify in relation to attending at or remaining away from the
places of business of the Group.   21.   USE OF PROPERTY   21.1   The documents,
accounts, tapes, recordings, materials, charge or credit cards, security passes,
keys, mobile telephones, computers, computer equipment including disks, computer
passwords, software programs, fax machines, designs, specifications, price
lists, lists of customers and all other property or information (whether written
or electronically stored) that are used in the Executive’s work (‘Group
Property’) are the property of the companies in the Group and the Executive must
not remove them or any other such property from the office other than for the
proper performance of his duties nor may he misuse any Group Property.   21.2  
At any time upon request, the Executive must immediately return to the Company
all copies and originals of documents, accounts, tapes, recordings, materials,
charge or credit cards, security passes, keys, mobile telephones, computers,
computer equipment including disks, computer passwords, software programs, fax
machines, designs, specifications, price lists, lists of customers and all other
property or information (whether written or electronically stored) which belongs
to a company in the Group or relates in any way to the business or affairs of a
company in the Group or any of its suppliers, agents, distributors or customers,
or contains any Confidential Information, and which is in the Executive’s
possession or under his control and whether prepared by him or by another party.
  22.   PERSONAL DATA   22.1   For administrative purposes, the Company keeps
and processes records of employees’ personal data, including address, date of
birth and next of kin. The Company also processes records containing certain
‘sensitive’ data, including information about gender and race, which are used to
monitor and promote the equal opportunities policy, and medical records, which
are kept for health and safety reasons. By signing this agreement the Executive
agrees that the Company may:

  22.1.1   process his personal data (including ‘sensitive’ data); and    
22.1.2   disclose and transfer his personal data (including ‘sensitive’ data),
both within and outside the European Economic Area, to such third parties as are
reasonably necessary for the effective running of the Company’s business, or to
whom the Company is legally required to disclose or transfer it.

20



--------------------------------------------------------------------------------



 



22.2   The Company will take all reasonable steps to prevent unauthorised access
to the Executive’s personal data, in accordance with the data protection
principles of the Data Protection Act 1998.   23.   MEDICAL EXAMINATION   23.1  
The Executive will, whenever requested by the Board, agree to an examination by
a medical practitioner chosen and paid for by the Company.   23.2   At or before
such examination the Executive will give written authorisation to the medical
practitioner to disclose to and discuss with the Company the results of the
examination and any matters which, in the medical practitioner’s opinion, might
hinder or prevent the Executive (if during a period of absence) from returning
to work for any period or (in other circumstances) from properly performing his
duties at any time.   23.3   The Executive will allow the Company access to any
medical report relating to the Executive’s physical or mental health prepared
during his employment under this agreement.   24.   DECLARATION OF INTERESTS  
24.1   At the date of this agreement the Executive declares that he is not
directly or indirectly engaged or interested in any capacity in any other
business, trade or occupation whatsoever other than as already declared in
writing to the Company.   24.2   The Executive will declare to the Company
forthwith any additional employment or business interest that might be deemed to
be in conflict with the interests of the Group.   25.   COLLECTIVE AGREEMENTS  
25.1   There are no collective agreements affecting the Executive’s employment
under this agreement.   26.   DISCIPLINARY AND GRIEVANCE PROCEDURES       These
are contained in separate documents.   27.   NOTICES   27.1   A notice relating
to this agreement will be validly served only if given in writing and delivered
personally or by courier, or sent by first class post, recorded delivery or fax,
to the intended recipient at the address or fax number set out in this agreement
or such other address or fax number as the parties may specify by valid notice.
Notice will not be validly served if sent by email.   27.2   A notice or other
communication is deemed to have been received:

21



--------------------------------------------------------------------------------



 



  27.2.1   if delivered personally or by courier, when left at the relevant
address;     27.2.2   if sent by post, two days after posting it;     27.2.3  
if sent by fax, on completion of transmission, provided that the transmitting
fax machine displays or prints out a successful transmission report.

27.3   If a notice is deemed under clause 27.2 to have been given on a day other
than a Business Day, that notice shall instead be deemed to be given on the next
Business Day.   28.   ENTIRE AGREEMENT   28.1   This agreement supersedes any
previous contract of service between the Company and the Executive, which is
deemed to have been terminated by mutual consent as from the date on which this
agreement commences.   28.2   This agreement contains the entire agreement and
understanding between the parties. This agreement is subject to such
modifications as the Company may agree with the Executive in writing from time
to time.   28.3   The provisions of this agreement are severable. The invalidity
or unenforceability of any provision will not affect the validity or
enforceability of the other provisions of this agreement.   29.   GOVERNING LAW
      This agreement will be governed by and construed in accordance with the
laws of England and the parties hereby submit to the non-exclusive jurisdiction
of the English courts.

22



--------------------------------------------------------------------------------



 



SCHEDULE 1:
PARTICULARS OF EMPLOYMENT

     
Name of employer:
  TRM (ATM) LIMITED
 
   
Name of employee:
  KEVIN WATERHOUSE
 
   
Date of commencement of employment in present post: (Sub-clause 5.1)
  1 JANUARY 2006
 
   
Date of commencement of continuous employment:
   
(Sub-clause 5.3)
  7 JANUARY 2002
 
   
Job title: (Sub-clause 2.1)
  Managing Director
 
   
Normal hours of work: (Clause 3)
  As necessary
 
   
Place of work: (Clause 4)
  Registered Office
 
   
Salary: (Clause 6)
  £125,000
 
   
Holiday entitlement: (Clause 12)
  30 days
 
   
Sickness pay and procedure: (Clause 13)
  see Clause 13
 
   
Pension and other benefits: (Clauses 10 and 11.1)
  see Clauses 10 and 11.1
 
   
Contracting out certificate in force: (Sub-clause 11.2)
  No
 
   
Notice period required from employee to employer:
   
(Sub-clause 5.2)
  4 months
 
   
Notice period required from employer to employee:
   
(Sub-clause 5.2)
  9 months
 
   
Collective agreements which affect the employee’s terms and conditions:
  None
 
   
Disciplinary procedure: (Schedule 2)
  See separate document
 
   
Grievance procedure: (Schedule 2)
  See separate document
 
   
Equal Opportunities Policy
  See separate document

23



--------------------------------------------------------------------------------



 



EXECUTED AS A DEED ON THE DATE FIRST BEFORE WRITTEN:

         
/s/ Jeffrey Brotman
    )  
 
Executed by Jeff Brotman, President and CEO for and on behalf of TRM Copy
Centres
    )  
(UK) Limited
    )  
 
       
/s/ Kevin Waterhouse
    )  
 
Executed by Kevin Waterhouse, Managing Director in the presence of:
    )  
 
       

       
Name:
  /s/ Rachel Tunks  
Address:
  1A Meadowbrook  
 
  Maxwell Way, Crawley  
Occupation:
  HR Executive  

24